Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022, has been entered.


Status of Claims


Applicant filed an amendment on June 21, 2022. Claims 1-20 were pending in the Application. Claims 1-2, 4-8, 10-13, and 15-20 are amended. Claim 21 has been added. Claim 9 has been canceled.  Claims 1, 7, and 16 are independent claims, the remaining claims depend, directly or indirectly, on claims 1, 7, and 16. Thus, claims 1-8 and 10-21 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of 35 U.S.C. §101, paragraphs 20-26 of the Final Rejection Office Action dated April 04, 2022, Applicant respectfully traverses the § 101 rejection and requests that the Office reconsider and withdraw the rejection. First, the Federal Circuit Court of Appeals has found claims reciting conversion or data format of data in a distributed architecture system are subject matter eligible. For example, in McRO, Inc. v. Bandai Namco Games Am. Inc.,, the Court held that the claims were subject-matter eligible because, in contrast to Digitech and Alice, the claims recited more than "organizing [existing] information into a new form" or "carrying out a fundamental economic practice." 837 F.3d 1299, 1303 (Fed. Cir. 2016) ("McRO") (citing Digitech Image Technologies, LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014), and Alice Corp. Pty. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014)). Here, as in McRO, claim 1 as amended describes "render[ing] [ of] information into a specific format" (i.e. conversion of non-standardized electronic records into standardized electronic records, as amended claim 1 describes) that is "used and applied to create desired results" (i.e., used in a machine-learning model to output a recommendation that a payment associated with an electronic record be paid using funds from the stored balance, as the particular form of payment for a particular electronic record of a particular user). 
Second, Amdocs (Israel) Ltd. v. Openet Telecom, Inc., supports a finding of eligibility here because electronic records may be standardized upon receipt and incorporation of other payors' electronic records from other payor interfaces. 841 F.3d 1288, 1292 (Fed. Cir. 2016) ("Amdocs"). Here, claim 1 as amended does not recite simple acts of "organizing," "collecting," "recognizing" or "storing" data. Instead, amended claim I recites a conversion used to standardize electronic records of a particular payor into "a data format storable in a database associated with the service provider," and further describes inputting that data into a machine-learning model that is trained with electronic records of other payors received from other payor interfaces.
Third, here, as in Amdocs, amended claim 1 is subject-matter eligible because of its inclusion of a "particularized structure" (that is, "a computing device of a service provider," a "payor user interface provided by the service provider," "other payor user interfaces associated with the other payors"). Similar to Amdocs, amended claim 1 goes far beyond merely "combin[ing] data in an ordinary matter" and instead may convert non-standardized data, and obtains electronic records from a plurality of payor interfaces to determine an optimal payment mechanism via steps "tied to a specific structure of various components," as did the claims in Amdocs.
Thus, amended claim 1, at least via conversion to a standard format of at least one non-standardized electronic record received from a payor user interface, and via incorporation of electronic records from a plurality of other payor user interfaces into training data for a machine-learning model, demonstrates a practical application of any abstract idea. Amended claim 1 yields improvements to at least the technology of electronic records management. via its ability to coalesce multiple data formats and different sets of electronic records from multiple payor user interfaces of different payors for purposes of generating or confirming an optimal payment mechanism. This represents both a practical application of any abstract idea under Step 2A, Prong Two, and an unconventional approach evidencing an inventive concept under Step 2B, such that the amended claim 1 is demonstrably not directed to an abstract idea.
Finally, Applicant submits that amended independent claim 7 recites similar features as independent claim 1 and therefore is also not directed to an abstract idea. Amended claim 16 recites " converting the at least one non-standardized payor electronic record to the standardized format," and is therefore eligible for at least the reasons given above regarding that aspect of claim 1. Therefore, Applicant respectfully requests the withdrawal of the § 101 rejection of claims 1-8 and 10-20.
Examiner has considered this argument and is not persuaded. Examiner notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in Final Rejection Office Action dated April 04, 2022, paragraphs 20-26, in the context of the 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “financial transaction settlement” was grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices.” 
Examiner notes that claim 1 recites the method steps of “receiving, …, a plurality of payor electronic records associated with a payor; determining, …, that the plurality of payor electronic records includes at least one non-standardized payor electronic record that is in a format other than a standardized format, wherein the standardized format comprises a data format storable …; converting, …, the at least one non-standardized payor electronic record to the standardized format; accessing, … and from payor data stored …, a stored balance of the payor, wherein the stored balance is managed …; recommending, … and using as input record data associated with a first payor electronic record of the plurality of payor electronic records, that a payment associated with the first payor electronic record be paid using funds from the stored balance, wherein training data … includes a plurality of other electronic records associated with other payors and received … associated with the other payors; settling, …, the payment associated with the first payor electronic record using the funds from the stored balance; generating, … and based at least in part on the payor data, a credit offer for the payor to settle a payment associated with a second payor electronic record of the plurality of payor electronic records; and based at least in part on a determination that the payor accepts the credit offer, settling, …, the payment associated with the second payor electronic record using a preferred form of payment for the payee”, which then is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner further notes the additional elements of the claims such as “a computing device”, “a service provider”, “a user interface”, “a machine-trained model”, “one or more processors”, and “one or more non-transitory computer readable media” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “financial transaction settlement.” 
Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “financial transaction settlement” (e.g., “one or more processors”, “one or more non-transitory computer-readable storage media”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-8 and 10-20 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. §103, Applicant requests the § 103 rejection be withdrawn because Bodalia does not qualify as prior art Bodalia does not qualify as prior art under either§ 102(a)(l) (because the Bodalia publication date (March 10, 2022)) is not before the effective filing date of this application (February 23, 2021) or under § 102(a)(2) (because of the common inventorship exception under 102(b)(2)(C)).
Here, not later than the effective filing date of the instant application ("the claimed invention") (February 23, 2021), the subject matter disclosed in Bodalia and the subject matter of the claimed invention were both subject to an obligation of assignment to Square, Inc/Block, Inc. Note that Square, Inc. officially changed its name to Block, Inc. in December 2021 and appropriate documents have been filed with the Office to reflect the change. See, e.g., Supplemental ADS dated January 11, 2022, Request to Correct or Update the Name of the Application under 37 CFR l.46(c)(l) dated February 1, 2022, and Corrected Filing Receipt dated February 4, /2022 showing Applicant as Block, Inc. 
Thus, Bodalia, which was cited under 35 U.S.C. § 103(a) in combination with Kohli and Ivanoff to reject claims 1-20 should be disqualified as a reference m accordance with 35 U.S.C. § 102(b)(2)(C) for rejections under 35 U.S.C. § 103(a).
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 1, as well as amended claims 7 and 16, are not patentable. Amended claim 1, as well as amended claims 7 and 16, stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Cohn (US 20210158322 A1) and Zanzot (US 8606706 B2) now applying to the applicable amended sections for claim 1, as well as to the amended claims 7 and 16.  
Therefore, the amended claim 1, and similarly amended claims 7 and 16, stand rejected under 35 U.S.C. § 103. Claims 2-6, which depend on claim 1, stand rejected under 35 U.S.C. § 103; claims 8 and 10-15, which depend on claim 7, stand rejected under 35 U.S.C. § 103; and claims 17-21, which depend on claim 16, stand rejected under 35 U.S.C. § 103.

Claim Interpretation
Regarding claim 1, Examiner notes that the following limitations: “generating, …, the payor to settle a payment associated with …” is an intended use of “the payor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 4, Examiner notes that the following limitations: “determining … that (i) the updated stored balance is insufficient to satisfy an amount to be paid …” and “wherein the credit ... (i) a determination … the updated stored balance is insufficient to satisfy the amount to be paid …” are intended uses of “updated stored balance”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 5, Examiner notes that the following limitations: “… the machine-trained model is trained to output …” is an intended use of “the machine-trained model”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 6, Examiner notes that the following limitations: “… processing, …, the plurality of payor electronic records to determine …; receiving, by the computing device, a request to retrieve …;” are intended uses of “the computing device” and “a request”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)
Regarding claim 19, Examiner notes that the following limitations: “generating … the payor to settle …” is an intended use of “the payor”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Interpretation - Optional Language
Claim 1, recites the limitation: “based at least on a determination that the payor accepts the credit offer, settling, by the computing device, the payment …” Therefore, “settling, …, the payment” does not necessarily occur in the case “it is determined that the payor does not accept the credit offer.” Claims are also silent as to a previous positive recitation of “the payor accepting the credit offer” occurring prior to the limitation “based at least on a determination that the payor accepts the credit offer …” See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.













Claims 1-8 and 10-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6 are directed to “a method;” claims 7-8 and 10-15 are directed to “one or more computing devices;” and claims 16-21 are directed “one or more non-transitory computer-readable media” storing instructions. Therefore, these claims are directed to one or more of the four statutory categories of invention.
Claims 1-8 and 10-21 are directed to the abstract idea of “financial transaction settlement” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites the method steps “receiving, …, a plurality of payor electronic records associated with a payor; determining, …, that the plurality of payor electronic records includes at least one non-standardized payor electronic record that is in a format other than a standardized format, wherein the standardized format comprises a data format storable …; converting, …, the at least one non-standardized payor electronic record to the standardized format; accessing, … and from payor data stored …, a stored balance of the payor, wherein the stored balance is managed …; recommending, … and using as input record data associated with a first payor electronic record of the plurality of payor electronic records, that a payment associated with the first payor electronic record be paid using funds from the stored balance, wherein training data … includes a plurality of other electronic records associated with other payors and received … associated with the other payors; settling, …, the payment associated with the first payor electronic record using the funds from the stored balance; generating, … and based at least in part on the payor data, a credit offer for the payor to settle a payment associated with a second payor electronic record of the plurality of payor electronic records; and based at least in part on a determination that the payor accepts the credit offer, settling, …, the payment associated with the second payor electronic record using a preferred form of payment for the payee.” Accordingly, the claim recites the abstract idea “financial transaction settlement.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a computing device”, “a service provider”, “a user interface”, “a machine-trained model”, “one or more processors”, and “one or more non-transitory computer readable media” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “financial transaction settlement.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “financial transaction settlement” using computer technology (e.g., “one or more processors”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims 2-6, 8, 10-15, and 17-21 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “financial transaction settlement,” of the independent claims.  The dependent claims do not recite additional elements, which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-6, 8, 10-15, and 17-21 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “financial transaction settlement.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “financial transaction settlement.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-8 and 10-21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6, 12, and 20 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Matter Situations
Claim 20 recites “… the machine-learned model requires that the first payor electronic record and the training data be in the standardized format.” 
According to PGPub US 20220270168 A1, [0022], recites “The service provider can ingest electronic records and/or receive data associated with other records (e.g., over a network) and can convert the records into a standardized format ... The standardized electronic records can then be processed and/or analyzed - for example using machine-trained model(s) - to determine optimal payment mechanism(s) for individual of the standardized electronic records. In at least one example, such ingested and standardized data can be converted into formats that are particular to a payee for payment.” The claim language “requires” by the machine-learned model that the first payor electronic record and the training data be in the standardized format, whereas, the specification recites “can be converted” connoting the capability, not the requirement, to convert the payor electronic record and the training data to be in the standardized format. The Applicant specification is silent as to the “requiring” step for the payor electronic record and the training data to be in the standardized format, therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. (See MPEP § 2163.06 and MPEP § 608.04(a))

Written Description
Claim 1 recites “determining, …, … non-standardized payor electronic record that is in a format other than a standardized format, wherein the standardized format …” Specification, [0022], recites “The service provider can ingest electronic records and/or receive data associated with other records (e.g., over a network) and can convert the records into a standardized format …”; [0040], recites “In some examples, the payment optimization component 104 can receive elec-tronic records of different formats and convert them into a standardized format for storing in the record data 126 …”; and [0046], recites “… That is, in an example where the payor 130 uploads an electronic record that is in a format different than the standardized format and/or forwards an electronic record that is in a format different than the standardized format, the payment optimization component 104 can convert the electronic record to the standardized format.”  Therefore, the Specification lacks a teaching of the specific “standardized format” that the electronic records are being converted into. Applicant has shown, according to MPEP § 2161.01 (I) that “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” Therefore, as the specification lacks a teaching of the “standardized format” that the electronic records are being converted into, Applicant has not provided sufficient detail such that one of ordinary skill would understand how the function of "convert them into a standardized format" is to be performed. Therefore, the written description is not necessarily met. Additionally, similar language is recited in claims 7 and 16. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 12 recites “… record data indicating …;” Specification, [0047] and [0062], recites “… record data indicating at least one ...” Therefore, the Specification lacks sufficient detail such that one of ordinary skill would not understand how Applicant intends the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 recites “The one or more computing devices as claim 9 recites, ....” However, claim 9 is now canceled. In order for a dependent claim to comply with 35 U.S.C. § 112(d), the dependent claim is required to contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. Examiner is unclear on how claim 10 further limits claim 9 as claim 9 is currently canceled. To further prosecution, claim 10 is being examined as further disclosing the limitations of claim 7, to which the canceled claim 9 was dependent.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12, 16, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohn et al (U. S. Patent Application Publication No. 20210158322 A1), herein referred to as Cohn, and in further view of Zanzot et al (U. S. Patent No. 8606706 B2), herein referred to as Zanzot.
Regarding claims 1, 7, and 16, Cohn discloses a method comprising: receiving, by a computing device of a service provider and via a payor user interface provided by the service provider (FIG. 2, item 210, and [0019] and [0055]), a plurality of payor electronic records associated with a payor ([0019], [0043], and [0046]); …
accessing, by the computing device and from payor data stored by the service provider, a stored balance of the payor (FIG. 2, item 210, and [0019] and [0055]), wherein the stored balance is managed by the service provider ([0051]); 
recommending, by the computing device (FIG. 2, item 210, and [0019] and [0055]) and based at least in part on applying a machine-trained model and using as input record data associated with a first payor electronic record of the plurality of payor electronic records, that a payment associated with the first payor electronic record be paid using funds from the stored balance, wherein training data for the machine-trained model includes a plurality of other electronic records associated with other payors and received via other payor user interfaces associated with the other payors ([0024], [0030], [0036], and[0102]);
settling, by the computing device (FIG. 2, item 210, and [0019] and [0055]), the payment associated with the first payor electronic record using the funds from the stored balance ([0104]); 
generating, by the computing device (FIG. 2, item 210, and [0019] and [0055]) and based at least in part on the payor data, a credit offer for the payor to settle a payment associated with a second payor electronic record of the plurality of payor electronic records ([0102]); and
based at least in part on a determination that the payor accepts the credit offer, settling, by the computing device, the payment associated with the second payor electronic record using a preferred form of payment for the payee (FIG. 4, item 460, and [0076]).
With respect to claim 7, Cohn discloses One or more computing devices comprising: one or more processors (FIG. 2, item 210, and [0019] and [0055]); and
one or more non-transitory computer-readable media storing instructions, that when executed by the one or more processors, cause the one or more processors ([0068]) to perform operations comprising: …
independently settling the another payment associated with the second payor electronic record using the second form of payment ([0076] and [0086]-[0087]).
Additionally, with respect to claim 16, Cohn discloses one or more non-transitory computer-readable media storing instructions, that when executed by one or more processors, cause the one or more processors to perform operations ([0068]) comprising: …
Cohn does not specifically disclose, however, Zanzot discloses determining, by the computing device (FIG. 1, items 100, 110, and [Column 8, lines 4-11]), that the plurality of payor electronic records includes at least one non-standardized payor electronic record that is in a format other than a standardized format, wherein the standardized format comprises a data format storable in a database associated with the service provider ([Column 8, lines 12-18, lines 21-25]);
converting, by the computing device (FIG. 1, items 100, 110, and [Column 8, lines 4-11]), the at least one non-standardized payor electronic record to the standardized format ([Column 7, lines 57-63]);
Zanzot discloses payment requests being transformed from the initial format to a standardized format. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems, methods, and computer program products for processing financial payments, and more specifically, standardization/transformation of all types of payment requests into a single format to facilitate comprehensive payment hub processing of financial payments more effectively and cost efficiently.
Regarding claims 2 and 12, Cohn and Zanzot disclose the limitations of claims 1 and 7. Cohn further discloses the method as claim 1 recites, wherein each payor electronic record of the plurality of payor electronic records and the plurality of other electronic records indicates at least one of (i) a payment amount associated with the payor electronic record ([0019]), (ii) a due date, or (iii) acceptable forms of payment.
Regarding claim 3, Cohn and Zanzot disclose the limitations of claim 1. Cohn further discloses the method as claim 1 recites, wherein the preferred form of payment comprises a check, an electronic funds transfer, cryptocurrency, a peer-to-peer payment, a real-time payment, a debit card, or a credit card ([0051] and [0076]).
Regarding claim 4, Cohn and Zanzot disclose the limitations of claim 1. Cohn further discloses the method as claim 1 recites, wherein the machine-trained model comprises a first machine-trained model ([0024]), and the method further comprising: based at least in part on settling the payment associated with the first electronic record using the funds from the stored balance, reducing, by the computing device, the stored balance to an updated stored balance by deducting an amount corresponding to the funds (FIG. 4, item 470, and [0077]); and
determining, by the computing device, that (i) the updated stored balance is insufficient to satisfy an amount to be paid in association with the second payor electronic record or (ii) based at least in part on the machine-trained model or a second machine-trained model, that an optimal payment mechanism, for the payor, associated with the second payor electronic record comprises credit (FIG. 4, item 460, and [0076]),
wherein the credit offer is generated based at least in part on (i) a determination that the updated stored balance is insufficient to satisfy the amount to be paid in association with the second payor electronic record or (ii) a determination that the optimal payment mechanism, for the payor, associated with the second payor electronic record comprises credit (FIG. 5, item 575, and [0086]).
Regarding claim 5, Cohn and Zanzot disclose the limitations of claim 1. Cohn further discloses the method as claim 1 recites, wherein the machine-trained model is trained to output at least one of an optimal form of payment (FIG. 4, item 460, and [0076]) or an optimal date of a payment associated with a particular payor electronic record of the plurality of payor electronic records.
Regarding claim 6, Cohn and Zanzot disclose the limitations of claim 1. Cohn further discloses the method as claim 1 recites, further comprising: processing, by the computing device (FIG. 2, item 210, and [0019] and [0055]), the plurality of payor electronic records to determine one or more contexts of individual payor electronic records of the plurality of payor electronic records, wherein context comprises at least one of a payor, a payee, an urgency, or a payor preference associated with an individual payor electronic record (FIG. 4, item 460, and [0076]);
receiving, by the computing device (FIG. 2, item 210, and [0019] and [0055]), a request to retrieve one or more payor electronic records, of the plurality of payor electronic records, associated with the payor and a context of the one or more contexts (FIG. 4, item 430, and [0072]); and
extracting, by the computing device (FIG. 2, item 210, and [0019] and [0055]) and in response to receiving the request, a subset of payor electronic records of the plurality of payor electronic records based at least in part on the context of the plurality of payor electronic records, wherein the first payor electronic record and the second payor electronic record are two of the subset (FIG. 4, item 440, and [0074]).
Regarding claim 8, Cohn and Zanzot disclose the limitations of claim 7. Cohn further discloses the one or more computing devices (FIG. 2, item 210, and [0019] and [0055]) as claim 7 recites, wherein the second form of payment comprises credit, the operations further comprising generating a credit offer for the payor based at least in part on payor data associated with the payor, and wherein settling the payment associated with the second payor electronic record is based at least in part on a determination that the payor accepts the credit offer (FIG. 4, item 460, and [0076]).
Regarding claim 21, Cohn and Zanzot disclose the limitations of claim 16. Cohn does not disclose, however, Zanzot discloses the one or more non-transitory computer-readable media as claim 16 recites, wherein the machine-learned model requires that the first payor electronic record ([Column 7, lines 57-63]) and the training data be in the standardized format ([Column 8, lines 12-18, lines 21-25]).
Zanzot discloses payment requests being transformed from the initial format to a standardized format. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems, methods, and computer program products for processing financial payments, and more specifically, standardization/transformation of all types of payment requests into a single format to facilitate comprehensive payment hub processing of financial payments more effectively and cost efficiently.

Claims 10 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohn et al (U. S. Patent Application Publication No. 20210158322 A1), herein referred to as Cohn, in view of Zanzot et al (U. S. Patent No. 8606706 B2), herein referred to as Zanzot, and in further view of Kohli (U. S. Patent Application Publication No. 20200234268 A1), herein referred to as Kohli.
Regarding claim 10, Cohn and Zanzot disclose the limitations of claim 7. Cohn and Zanzot do not disclose, however, Kohli discloses the one or more computing devices (FIG. 2, items 208, 212, and  [0060]-[0061]) as claim 9 recites, further comprising recommending, using the machine- trained model ([0024], [0026], [0036], and [0117]), that the payment associated with the second payor electronic record be paid via a preferred form of payment of the payee, wherein the credit offer is generated further based at least in part on a recommendation that the payment associated with the second payor electronic record be paid via the preferred form of payment for the payee ([0117]-[0119]).
Kohli teaches recommending financial instruments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include recommending financial instruments, as in Kohli; and to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to allow the user to keep track of other financial instruments, such as installment programs, rewards programs, and other promotion programs, and the details of these programs, as many consumers have access to multiple financial instruments, such as bank accounts, payment cards, installment programs, rewards programs, and promotion programs, when making purchases. These options can be difficult and/or overwhelming to choose from because of the complexity of the differences in the terms, benefits, requirements, and scope for each financial instrument. Machine learning algorithms may be used to determine user preferences based on one or more users’ patterns regarding which financial instruments the one or more users have historically used for various kinds of purchases.
Regarding claim 18, Cohn and Zanzot disclose the limitations of claim 16. Cohn and Zanzot do not disclose, however, Kohli discloses the one or more non-transitory computer-readable media ([0005], [0081], and [0132]) as claim 16 recites, the operations further comprising determining at least one of the first optimal payment mechanism or the second optimal payment mechanism, using the machine-trained model ([0024], [0026], [0036], [0105], and [0117]), based at least in part on one or more of: due dates associated with payment of the payor electronic records; payment terms associated with the payment of the payor electronic records; preferred forms of payment for the payment of the payor electronic records ([0076]); fees associated with the payment of the payor electronic records; incentives associated with the payment of the payor electronic records; payor data associated with the payor; or a credit signal associated with the payor.
Kohli teaches recommending financial instruments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include recommending financial instruments, as in Kohli; and to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to use machine learning algorithms to improve the recommendations in determining user preferences based on one or more users’ patterns regarding which financial instruments the one or more users have historically used for various kinds of purchases. Machine learning algorithms may be used to determine which recommendation schemes financially benefit users the most over time in actual practice.

Claims 11 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohn et al (U. S. Patent Application Publication No. 20210158322 A1), herein referred to as Cohn, in view of Zanzot et al (U. S. Patent No. 8606706 B2), herein referred to as Zanzot, and in further view of Ivanoff et al (U. S. Patent Application Publication No. 20160085926 A1), herein referred to as Ivanoff.
Regarding claim 11, Cohn and Zanzot disclose the limitations of claims 7 and 8. Cohn and Zanzot do not disclose, however, Ivanoff discloses the one or more computing devices (FIG. 1, item 172, and [0067], [0087], and [0249]) as claim 8 recites, the operations further comprising increasing a credit balance associated with the payor based at least in part on the determination that the payor accepts the credit offer, wherein the credit balance is managed by the service provider and is associated with a repayment period that extends beyond a due date for payment of the second payor electronic record (FIG. 21, and [0057]-[0058]).
Ivanoff discloses using collected data to provide business intelligence functionality and/or information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using collected data to provide business intelligence functionality and/or information, as in Ivanoff; and to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide more convenience in making payments and significantly impacting the impressions of customers for a business, in a more positive manner, in the payment experience for remitting payments for billed charges. Collecting payments for goods and services provided is a critical function of business, particularly where it may be necessary or preferable to bill for services or products subsequent to providing them to a customer.
Regarding claim 13, Cohn and Zanzot disclose the limitations of claim 7. Cohn and Zanzot do not disclose, however, Ivanoff discloses the one or more computing devices (FIG. 1, item 172, and [0067], [0087], and [0249]) as claim 7 recites, wherein recommending that the payment associated with the first payor electronic record be paid using the first form of payment is based at least in part on one or more of (i) payor data associated with the payor ([0066], [0076], and [0264]), (ii) first record data associated with the first payor electronic record, or (iii) second record data associated with the one or more payor electronic records.
Ivanoff discloses using collected data to provide business intelligence functionality and/or information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using collected data to provide business intelligence functionality and/or information, as in Ivanoff; and to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide more convenience in making payments and significantly impacting the impressions of customers for a business, in a more positive manner, in the payment experience for remitting payments for billed charges. Collecting payments for goods and services provided is a critical function of business, particularly where it may be necessary or preferable to bill for services or products subsequent to providing them to a customer.
Regarding claim 14, Cohn and Zanzot disclose the limitations of claim 7. Cohn and Zanzot do not disclose, however, Ivanoff discloses the one or more computing devices (FIG. 1, item 172, and [0067], [0087], and [0249]) as claim 7 recites, wherein the first form of payment comprises a combination of two different forms of payment ([0061] and [0066]).
Ivanoff discloses using collected data to provide business intelligence functionality and/or information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using collected data to provide business intelligence functionality and/or information, as in Ivanoff; and to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide more convenience in making payments and significantly impacting the impressions of customers for a business, in a more positive manner, in the payment experience for remitting payments for billed charges. Collecting payments for goods and services provided is a critical function of business, particularly where it may be necessary or preferable to bill for services or products subsequent to providing them to a customer.
Regarding claim 15, Cohn and Zanzot disclose the limitations of claim 7. Cohn and Zanzot do not disclose, however, Ivanoff discloses the one or more computing devices (FIG. 1, item 172, and [0067], [0087], and [0249])as claim 7 recites, wherein the first form of payment comprises a stored balance associated with a payment instrument ([0162]), wherein settling the payment associated with the second payor electronic record comprises providing payment data associated with the payment instrument to the payee for using funds from the stored balance ([0162]), and wherein a transaction history associated with the stored balance indicates one or more previous transactions in which the stored balance was used for payment, the operations further comprising ([0050] and [0111]): based at least in part on settling the payment associated with the first payor electronic record, adding a first new transaction to the transaction history associated with the stored balance ([0066], [0114], [0140], [0162], and [0171]); and
based at least in part on settling the payment associated with the second payor electronic record, adding a second new transaction to the transaction history associated with the stored balance ([0066], [0114], [0140], [0162], and [0171]).
Ivanoff discloses using collected data to provide business intelligence functionality and/or information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using collected data to provide business intelligence functionality and/or information, as in Ivanoff; and to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide more convenience in making payments and significantly impacting the impressions of customers for a business, in a more positive manner, in the payment experience for remitting payments for billed charges. Collecting payments for goods and services provided is a critical function of business, particularly where it may be necessary or preferable to bill for services or products subsequent to providing them to a customer.

Claims 17 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohn et al (U. S. Patent Application Publication No. 20210158322 A1), herein referred to as Cohn, in view of Zanzot et al (U. S. Patent No. 8606706 B2), herein referred to as Zanzot, in view of Kohli (U. S. Patent Application Publication No. 20200234268 A1), herein referred to as Kohli, and in further view of Ivanoff et al (U. S. Patent Application Publication No. 20160085926 A1), herein referred to as Ivanoff.
Regarding claim 17, Cohn and Zanzot disclose the limitations of claim 16. Cohn and Zanzot do not disclose, however, Kohli discloses the one or more non-transitory computer-readable media ([0005], [0081], and [0132]) as claim 16 recites, the operations further comprising: …
training, using a machine learning mechanism, the machine-trained model based at least in  part on the aggregated payor data and the aggregated record data ([0024], [0026], [0036], [0105], and [0117]).
Kohli discloses recommending financial instruments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include recommending financial instruments, as in Kohli; and to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to allow the user to keep track of other financial instruments, such as installment programs, rewards programs, and other promotion programs, and the details of these programs, as many consumers have access to multiple financial instruments, such as bank accounts, payment cards, installment programs, rewards programs, and promotion programs, when making purchases. These options can be difficult and/or overwhelming to choose from because of the complexity of the differences in the terms, benefits, requirements, and scope for each financial instrument. Machine learning algorithms may be used to determine user preferences based on one or more users’ patterns regarding which financial instruments the one or more users have historically used for various kinds of purchases.
Cohn, Zanzot, and Kohli do not disclose, however, Ivanoff discloses … accessing aggregated payor data of payors associated with the service provider (FIG. 18, and [0049] and [0073]);
accessing aggregated record data associated with aggregated electronic records received via the payor user interface ([0050] and [0058]); and …
Ivanoff discloses using collected data to provide business intelligence functionality and/or information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using collected data to provide business intelligence functionality and/or information, as in Ivanoff; to include recommending financial instruments, as in Kohli; and to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide more convenience in making payments and significantly impacting the impressions of customers for a business, in a more positive manner, in the payment experience for remitting payments for billed charges. Collecting payments for goods and services provided is a critical function of business, particularly where it may be necessary or preferable to bill for services or products subsequent to providing them to a customer.
Regarding claim 19, Cohn and Zanzot disclose the limitations of claim 16. Cohn and Zanzot do not disclose, however, Kohli discloses the one or more non-transitory computer-readable media ([0005], [0081], and [0132]) as claim 16 recites, the operations further comprising: generating a credit offer for the payor to settle the second payment associated with the second payor electronic record ([0053]-[0054]); and 
Cohn, Zanzot, and Kohli do not disclose, however, Ivanoff discloses sending the credit offer to a computing device of the payor, wherein the credit offer is associated with an incentive for the payor ([0194]),
wherein settling the second payment associated with the second payor electronic record is based at least in part on a determination that the payor accepted the credit offer ([0168]-[0169]).
Ivanoff discloses using collected data to provide business intelligence functionality and/or information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using collected data to provide business intelligence functionality and/or information, as in Ivanoff; to include recommending financial instruments, as in Kohli; and to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide more convenience in making payments and significantly impacting the impressions of customers for a business, in a more positive manner, in the payment experience for remitting payments for billed charges. Collecting payments for goods and services provided is a critical function of business, particularly where it may be necessary or preferable to bill for services or products subsequent to providing them to a customer.
Regarding claim 20, Cohn and Zanzot disclose the limitations of claim 16. Cohn and Zanzot do not disclose, however, Kohli discloses the one or more non-transitory computer-readable media ([0005], [0081 and [0132]) as claim 16 recites, …
using at least one of funds from the stored balance ([0018]-[0019], and FIG. 5, item 500, and [0092]) or a payment instrument associated therewith.
Cohn, Zanzot, and Kohli do not disclose, however, Ivanoff discloses … wherein the first form of payment is associated with a stored balance  that is generated based at least in part on one or more of: proceeds of one or more payments associated with the payor and processed by the service provider; one or more peer-to-peer payments associated with the payor and received by the service provider; or receivables of one or more invoices associated with the payor and invoiced by the service provider ([0100] and [0107]), and
wherein the stored balance is reduced by settlement of one or more of the electronic records ([0066]) …
Ivanoff discloses using collected data to provide business intelligence functionality and/or information. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using collected data to provide business intelligence functionality and/or information, as in Ivanoff; to include recommending financial instruments, as in Kohli; and to include payment requests being transformed from the initial format to a standardized format, as in Zanzot, to improve and/or enhance the technology for automatic optimal payment type determination, as in Cohn, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide more convenience in making payments and significantly impacting the impressions of customers for a business, in a more positive manner, in the payment experience for remitting payments for billed charges. Collecting payments for goods and services provided is a critical function of business, particularly where it may be necessary or preferable to bill for services or products subsequent to providing them to a customer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Deshpande et al (U. S. Patent Application Publication No. 20190180255 A1) – Utilizing Machine Learning to Generate Recommendations for a Transaction Based on Loyalty Credits and Stored-Value Cards



Deshpande recites a device receives a first set of information that relates to bank accounts associated with users, and receives a second set of information that relates to loyalty credits associated with the users. The device receives a third set of information that relates to stored-value cards associated with the users, and trains a model based on the first, second, and third sets of information. The device receives, from a client device, a request for a transaction, and utilizes the trained model to generate recommendations. The device provides, to the client device, the recommendations and a request for trans-action information, and receives, from the client device, the transaction information, where the transaction information includes account information, loyalty credits information, and stored-value card information. The device determines transaction terms based on the account information, the loyalty credits information, and the stored-value card infor-mation, and provides the transaction terms to the client device.  Deshpande not used as cited references better teach the claimed subject matter.















































































































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692